DETAILED ACTION
The present application was filed on or about 2 June 2021.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority to Chinese Application CN 201911031260 having a filing date of 28 October 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Applicant’s independent claims recite:
…determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices, respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system; 

The claim limitation requires a determination of a failed stripe.  The failed stripe comprises a group of failed extents residing on a group of failed storage devices.  Applicant includes another limitation “respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system.”  For purposes of claim interpretation, the determination of a failed stripe and “respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system” are interpreted as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “..the parity width of the storage system comprises 2.”  It is not clear what Applicant is claiming.  This Examiner is left asking “the parity width comprises two of what?” If Applicant intends that the parity width of the storage system contains two blocks per parity group, then Applicant should state so clearly.  If Applicant intends the number two to reflect a different concept, then Applicant should state so clearly.  
Further action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas (US 2011/0197024).
In regards to Claim 1, Thomas discloses a method for managing a storage system, the storage system comprising a plurality of stripes, a plurality of extents comprised in one stripe among the plurality of stripes residing on a plurality of storage devices in the storage system (Thomas [0004] teaches Redundant Arrays of Independent Disks (RAID).), respectively, the method comprising: 
determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.), respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system (Thomas [0034] teaches a stride width as the number of discrete storage devices employed in a physical RAID array.); 
obtaining a distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.); 
generating a rebuild parameter for rebuilding data in the failed stripe based on the obtained distribution (Thomas [0045] teaches a rebuild parameter as, where for each affected physical logical address, a replacement physical logic address is selected and maintaining redundancy.); and 
storing the generated rebuild parameter for rebuilding the storage system (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  
In regards to Claim 2, Thomas discloses the method of claim 1, wherein storing the generated rebuild parameter for rebuilding the storage system comprises: generating an index for the rebuild parameter based on the obtained distribution (Thomas [0045] teaches storing the redundancy data in a relevant replacement physical logical address or index.).  
In regards to Claim 3, Thomas discloses the method of claim 2, wherein generating the index for the rebuild parameter based on the obtained distribution comprises: determining index space for generating the index based on data width and the parity width of the storage system; and generating the index in the index space (Thomas [0045] teaches an address-mapping table that is updated with the replacement physical logical address.  The address-mapping table is interpreted as the index space where the physical logical addresses are .  
In regards to Claim 4, Thomas discloses the method of claim 3, wherein determining the index space for generating the index comprises: determining a number of candidate types of the distribution of the group of failed extents in the failed stripe based on the data width and the parity width (Thomas [0031] teaches a redundancy schema is one or more RAID configurations.); and determining capacity of the index space based on the number of the candidate types (Thomas [0032] teaches applying the redundancy schema to a first array of virtual logical addresses to establish a size of the address space.  For example, Thomas [0032] recognizes that redundancy schema can require a larger address space than the public virtual address space.).  
In regards to Claim 5, Thomas discloses the method of claim 3, wherein generating the index in the index space comprises: mapping the rebuild parameter to an element in the index space (Thomas [0045] teaches storing the redundancy data in a relevant replacement physical logical address or index.), a location of the element in the index space being associated with the distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  
In regards to Claim 6, Thomas discloses the method of claim 2, further comprising: selecting a group of free extents from a group of normal storage devices other than the group of failed storage devices among the plurality of storage devices (Thomas [0052-0053] ; and rebuilding data in the group of failed extents to the selected group of free extents based on the stored rebuild parameter (Thomas [0052] teaches chaining volumes using a parent/child mechanism for creating space efficient snapshots for rebuilding.).  
In regards to Claim 7, Thomas discloses the method of claim 6, wherein selecting the group of free extents from the group of normal storage devices other than the group of failed storage devices among the plurality of storage devices comprises: determining workloads of the group of normal storage devices (Thomas [0052] teaches using new or free disks, which are interpreted as normal storage devices having no workloads.); and selecting the group of free extents from the group of normal storage devices based on the determined workloads (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.).  
In regards to Claim 8, Thomas discloses the method of claim 2, further comprising: determining a further failed stripe among the plurality of stripes, the further failed stripe comprising a further group of failed extents residing in the group of failed storage devices, (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.) respectively, further distribution of the further group of failed extents in the further failed stripe being identical to the distribution of the group of failed extents in the failed stripe (Thomas [0037, 0045] teaches identifying all strides of all virtual volumes affected by a failed physical logical address no two strides are allocated to the same physical ; selecting a further group of free extents from the plurality of storage devices (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.); and rebuilding data in the further group of failed extents to the selected further group of free extents based on the stored rebuild parameter (Thomas [0052] teaches chaining volumes using a parent/child mechanism for creating space efficient snapshots for rebuilding.).  
In regards to Claim 9, Thomas discloses the method of claim 8, further comprising: obtaining the rebuild parameter in the generated index based on the distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.).  
In regards to Claim 10, Thomas discloses the method of claim 1, wherein the storage system is a storage system based on a Redundant Array of Independent Disks, and the parity width of the storage system comprises 2 (Thomas [0037; Fig. 3] teaches RAID 1 that has a parity width of 2.).  
In regards to Claim 11, Thomas discloses a device for managing a storage system, the storage system comprising a plurality of stripes, a plurality of extents comprised in one stripe among the plurality of stripes residing on a plurality of storage devices in the storage system, respectively (Thomas [0004] teaches Redundant Arrays of Independent Disks (RAID).), the device comprising: at least one processor; and a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts (Thomas [0039] teaches the , including: determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.), respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system (Thomas [0034] teaches a stride width as the number of discrete storage devices employed in a physical RAID array.); 
obtaining a distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.); 
generating a rebuild parameter for rebuilding data in the failed stripe based on the obtained distribution (Thomas [0045] teaches a rebuild parameter as, where for each affected physical logical address, a replacement physical logic address is selected and maintaining redundancy.); and 
storing the generated rebuild parameter for rebuilding the storage system (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  
In regards to Claim 12, Thomas discloses the device of claim 11, wherein storing the generated rebuild parameter for rebuilding the storage system comprises: generating an index for the rebuild parameter based on the obtained distribution (Thomas [0045] teaches storing the redundancy data in a relevant replacement physical logical address or index.).  
In regards to Claim 13, Thomas discloses the device of claim 12, wherein generating the index for the rebuild parameter based on the obtained distribution comprises: determining index space for generating the index based on data width and the parity width of the storage system; and generating the index in the index space (Thomas [0045] teaches an address-mapping table that is updated with the replacement physical logical address.  The address-mapping table is interpreted as the index space where the physical logical addresses are generated based on associated redundancy schema.  Thomas [0035, 0045; Fig. 4].  Thomas’s use of a redundancy schema is one or more types of RAID configurations.  Thomas [0031].  For example, Thomas’s address mapping table contains entries for parity data, the physical LUN and LBA and block data type.  Thomas [0035; Fig. 4].).  
In regards to Claim 14, Thomas discloses the device of claim 13, wherein determining index space for generating the index comprises: determining a number of candidate types of the distribution of the group of failed extents in the failed stripe based on the data width and the parity width(Thomas [0031] teaches a redundancy schema is one or more RAID configurations.); and determining capacity of the index space based on the number of the candidate types (Thomas [0032] teaches applying the redundancy schema to a first array of virtual logical addresses to establish a size of the address space.  For example, Thomas [0032] recognizes that redundancy schema can require a larger address space than the public virtual address space.).  
In regards to Claim 15, Thomas discloses the device of claim 13, wherein generating the index in the index space comprises: mapping the rebuild parameter to an element in the index space (Thomas [0045] teaches storing the redundancy data in a relevant replacement physical logical address or index.), a location of the element in the index space being associated with the distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  
In regards to Claim 16, Thomas discloses the device of claim 12, wherein the acts further comprise: selecting a group of free extents from a group of normal storage devices other than the group of failed storage devices among the plurality of storage devices (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.); and rebuilding data in the group of failed extents to the selected group of free extents based on the stored rebuild parameter (Thomas [0052] teaches chaining volumes using a parent/child mechanism for creating space efficient snapshots for rebuilding.).  
In regards to Claim 17, Thomas discloses the device of claim 16, wherein selecting a group of free extents from the group of normal storage devices other than the group of failed storage devices among the plurality of storage devices comprises: determining workloads of the group of normal storage devices (Thomas [0052] teaches using new or free disks, which are interpreted as normal storage devices having no workloads.); and selecting the group of free extents from the group of normal storage devices based on the determined workloads (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.).  
In regards to Claim 18, Thomas discloses the device of claim 12, wherein the acts further comprise: determining a further failed stripe among the plurality of stripes, the further failed stripe comprising a further group of failed extents residing in the group of failed storage devices, (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.) respectively, further distribution of the further group of failed extents in the further failed stripe being identical to the distribution of the group of failed extents in the failed stripe (Thomas [0037, 0045] teaches identifying all strides of all virtual volumes affected by a failed physical logical address no two strides are allocated to the same physical storage element.); selecting a further group of free extents from the plurality of storage devices (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.); and rebuilding data in the further group of failed extents to the selected further group of free extents based on the stored rebuild parameter (Thomas [0052] teaches chaining volumes using a parent/child mechanism for creating space efficient snapshots for rebuilding.).  
In regards to Claim 19, Thomas discloses the device of claim 18, wherein the acts further comprise: obtaining the rebuild parameter in the generated index based on the distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.).  
In regards to Claim 20, Thomas discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions (Thomas [0039] teaches the embodiments of its invention implemented by special or general purpose computers executing instructions.) to manage a storage system comprising a plurality of stripes, a plurality of extents comprised in one stripe among the plurality of stripes residing on a plurality of storage devices in the storage system (Thomas [0004] teaches Redundant Arrays of Independent Disks (RAID).), respectively; the set of instructions, when carried out by computerized circuitry, causing t he computerized circuitry (Thomas [0039] teaches the embodiments of its invention implemented by special or general purpose computers executing instructions.) to perform a method of: determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.), respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system (Thomas [0034] teaches a stride width as the number of discrete storage devices employed in a physical RAID array.); 
obtaining a distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.); 
generating a rebuild parameter for rebuilding data in the failed stripe based on the obtained distribution (Thomas [0045] teaches a rebuild parameter as, where for each affected physical logical address, a replacement physical logic address is selected and maintaining redundancy.); and 
storing the generated rebuild parameter for rebuilding the storage system (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Michael Krofcheck/Primary Examiner, Art Unit 2138